DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 6, 2019; the Information Disclosure Statement (IDS) filed September 6, 2019; and the Response to Restriction Requirement filed January 15, 2021.

Claims 1-14 are pending in the application.  Claims 10-14 are withdrawn as they are directed to a non-elected invention.  Claims 1 and 8 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 6, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-9, in the reply filed on January 25, 2021 is acknowledged.  The traversal is on the ground(s) that with the amendments to claim 1 to further define the process by which the claimed product is made {“a second transfer head transfers”}, “the Office Action cannot demonstrate that a micro LED including the claimed color conversion film can be made by the allegedly another and materially different process (i.e., depositing a color conversion film onto micro LEDs”) from that as recited in claim 10” (third full paragraph on page 5 of Applicant’s January 25, 2021 Amendment).  This is not found persuasive because
product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus the structure implied by the claimed “multiple micro LEDs transferred to a second substrate; and a color conversion film transferred by a transfer head on the micro LEDs,” namely “a color conversion film on micro LEDs on a substrate” could have been made by depositing the color conversion film.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-9, claims 1 and 8 recites the limitation “second substrate” which is confusing as there is no reference to a first substrate.  In the interest of compact prosecution, the term “second substrate” has been interpreted as “substrate.”  However, clarification and/or correction is required.  Claims 2-7 and 9 are rejected as they depend from claim 1 or 8.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN107422529A to Yin et al. (referred to hereafter as “Yin”).

Regarding claim 1, Yin teaches a micro LED structure, comprising: multiple micro LEDs {1} transferred to a second substrate {6}; and a color conversion film {4} that could have been transferred by a transfer head onto the micro LEDs. Regarding claim 2 (that depends from claim 1), Yin teaches the color conversion film {4} is transferred in a strip shape {see the strip shape of 4 in Figure 2}. Regarding claim 4 (that depends from claim 1), Yin teaches a transparent film {2} transferred onto the micro LEDs. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as unpatentable over Yin in view of CN109817686A to Zha (referred to hereafter as “Zha”).
Regarding claim 3 (that depends from claim 1), Zha shows that it was known to provide a color conversion film that can be transferred in a lattice form {the Zha double layer conversion film of Figure 2f}.  It would have been obvious to one of ordinary skill in 

Regarding claim 5 (that depends from claim 1), Yin teaches the micro LEDs are blue micro LEDs {claim 9}.  Zha teaches the color conversion film includes a first color conversion film converting blue light into red light and a second color conversion film converting blue light into green light {Zha claim 1}. It would have been obvious to one of ordinary skill in the art to substitute such known double layer film for the Yin film as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Zha second layer with the Yin first layer film as one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (that depends from claim 1), Yin teaches the color conversion film includes: a transparent film {2}; a first color conversion layer {4} provided on the transparent film and converting a first light into a second light.  Zha teaches a second color conversion layer converting the first light into a third light {see the Zha double layer conversion film of Figure 2f}. It would have been obvious to one of ordinary skill in the art to substitute such known double layer film for the Yin film as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Zha second layer with the Yin first layer film as one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7 (that depends from claim 6), with the combination of the Zha first and second color conversion layers with the Yin device, the color conversion layers would be expected to be formed by laminating on the transparent film or being attached to the transparent film {Yin 2} in a film form {attached as in Yin Figure 2}. Regarding claim 8, Yin teaches a micro LED structure, comprising: multiple micro LEDs {1} transferred to a second substrate {6}; a first color conversion film {4} transferred at a pitch distance in a transverse direction three times a pitch distance in a 
Zha teaches a second color conversion film. It would have been obvious to one of ordinary skill in the art to substitute such known double layer film for the Yin film as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Zha second layer with the Yin first layer film as one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Yin and Zha do not explicitly state the pitch distances and spacings between layers, routine experimentation to determine effective and/or optimal ranges of pitch distances, including distances within the claimed range, would have been obvious to one of ordinary skill in the art.
Regarding claim 9 (that depends from claim 8), with the combination of the Zha first and second color conversion layers with the Yin device, a transparent film {Yin 2} would be transferred between the first and second Zha color conversion films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K CARPENTER/Primary Examiner, Art Unit 2826